NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FRANCISCO DE JESUS NATAREN                       No.   20-72145
LARA,
                                                 Agency No. A209-296-488
                Petitioner,

 v.                                              MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 12, 2021**

Before       TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Francisco de Jesus Nataren Lara, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for asylum, withholding of removal, and relief under the Convention


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Conde Quevedo v.

Barr, 947 F.3d 1238, 1241 (9th Cir. 2020). We deny the petition for review.

      In his opening brief, Nataren Lara does not challenge the agency’s

determination that his proposed particular social group of “extorted Salvadoran

males who are returning with imputed wealth by gang members” is not cognizable.

See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not

specifically raised and argued in a party’s opening brief are waived).

      We do not consider Nataren Lara’s claim based on his proposed particular

social group of “Salvadorans who actively protest against gangs and their

activities” because the BIA did not decide the issue, see Santiago-Rodriguez v.

Holder, 657 F.3d 820, 829 (9th Cir. 2011) (review limited to the grounds relied on

by the BIA), and the BIA did not err in declining to consider the claim where it

was raised for the first time to the BIA, see Honcharov v. Barr, 924 F.3d 1293,

1297 (9th Cir. 2019) (BIA did not err in declining to consider argument raised for

the first time on appeal).

      Thus, we deny the petition for review as to Nataren Lara’s asylum and

withholding of removal claims.

      Substantial evidence supports the agency’s denial of CAT relief because

Nataren Lara failed to show it is more likely than not he would be tortured by or


                                          2                                   20-72145
with the consent or acquiescence of the government if returned to El Salvador. See

Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009) (no likelihood of

torture).

       We reject as unsupported by the record Nataren Lara’s contentions that the

agency ignored evidence or otherwise erred in its analysis of his claims.

       Nataren Lara’s request for oral argument, raised in his opening brief, is

denied.

       The temporary stay of removal remains in place until issuance of the

mandate.

       PETITION FOR REVIEW DENIED.




                                          3                                    20-72145